officia]^oj^e,pwm.«h;rt of criminal APPEALS OF TEXAS
                    p.iaMisfcMa&'Sj:CAPi?bl station, Austin, texas 787 i 1.

                                                                                    Tg/r.ai.j;;jjiii.'!ifa




                 penalty tost " .                               02 1R
2/11/2015                                                       0006557458        FEB 13 ,'.•
                                                                MAILED FROM Zlf,CODE JAW\ „
PAUL, BRIAN                 Tr. Ct. No. 114-1*456-0^                             WR-82,299-01
This is to advise that the Court has denied without written order the application for
writ of habeas corpus.                   • "* ~ -
                                                                              Abel Acosta, Clerk

                              BRIAN PAUL
                              TELFORD UNIT - TDC # 1646997                                                   t